Benson, J.
(dissenting) : I construe the finding made at the September term to mean that the illness of the county attorney prevented the trial at that term, because it left insufficient time. No judicial reason is otherwise apparent for the recital. The illness of the prosecuting officer required no recital in the entry, unless it was the causé of the continuance, and it could not be a good cause unless the time left was insufficient for the trial. That'finding should govern unless the *807court afterwards found that it was based upon a mistake, or unless some other sufficient reason appeared for avoiding it. It was made by direction of the judge upon personal observation of the business of the term with adequate information of the physical condition of the county attorney and the work done by his assistants. After carefully reading the affidavits presented at the hearing of the motion at the January term, no sufficient grounds appear for questioning the facts stated in the former order., In my opinion that order should prevail and the judgment discharging the defendant should be reversed.
Mr. Chief Justice Johnston and Mr. Justice Burch join in this dissent.